Exhibit 99.1 Higher One Holdings, Inc. Reports Fourth Quarter and Full Year 2011 Financial Results · Best sales year ever for OneDisburse, with Signed School Enrollment increase of 888,000 · Best ever fourth quarter for new sales with a nearly 200,000 increase in SSE · 2.0 million OneAccounts at the end of the fourth quarter, up 23% from a year ago New Haven, CT, February 7, 2012 – Technology and payments services provider Higher One Holdings, Inc. (NYSE: ONE) (“Higher One”) today announced financial results for the fourth quarter and full year 2011.In the fourth quarter, revenue was impacted by a voluntary customer credit plan in which Higher One provided for $4.7 million in credits or payments to certain customers in relation to the potential $0 to $10 million contingency disclosed in the company’s third quarter Form 10-Q.Revenue and revenue before credits to customers for the fourth quarter and full year 2011 were as follows: ($ in thousands) FY'10 FY'11 Growth Revenue 22% Revenue (before customer credit plan) 25% ($ in thousands) Q4'10 Q4'11 Growth Revenue 5% Revenue (before customer credit plan) 17% Revenue growth for both the fourth quarter and the full year 2011 was primarily attributable to an increase in the number of students choosing to use the OneAccount and growth in adoption of the CASHNet payment suite modules. “I am very pleased with our performance throughout 2011 and particularly pleased that we exited the year in such a strong position,” said Dean Hatton, President and CEO of Higher One.“We had an excellent year for sales and delivered earnings at the top end of our guidance range.We also laid the groundwork to implement a multi-bank strategy and took other steps that greatly improve the company’s flexibility going forward.2012 should be another year of strong growth for Higher One.” Higher One also reported fourth quarter GAAP net income of $7.6 million, and non-GAAP adjusted net income, which excludes stock-based compensation, stock-based and other customer acquisition expense, amortization of intangible assets, and certain one-time costs such as our customer credit plan, of $12.4 million.GAAP diluted EPS was $0.13 in the quarter.Non-GAAP adjusted diluted EPS was $0.21 in the fourth quarter, up from $0.17 a year ago.In the fourth quarter of 2011, non-GAAP adjusted EBITDA was $19.8 million, up 18% from $16.8 million in the same period last year. Full year 2011 GAAP net income was at $31.9 million, and non-GAAP adjusted net income, which excludes stock-based compensation, stock-based and other customer acquisition expense, amortization of intangible assets, and certain one-time costs such as our customer credit plan, was $45.0 million.GAAP diluted EPS was $0.54 for 2011, up from $0.44 in 2010.2011 non-GAAP adjusted diluted EPS was $0.76, up from $0.60 a year ago.For full year 2011, non-GAAP adjusted EBITDA was $74.0 million, up 24% from $59.5 million in 2010. The number of OneAccounts at the end of 2011 totaled 2.0 million, up 23% from approximately 1.6 million at the end of 2010.Total enrollment at higher education clients who have purchased the OneDisburse product increased to 4.2 million, an increase of more than 888,000, up 27% from 3.3 million at the end of 2010.2011 was the best ever year for new OneDisburse sales.Total enrollment at higher education clients who have purchased the CASHNet suite of payment products increased to 2.6 million, up more than 157,000 from 2.5 million at the end of the prior year. Operating cash flow in the quarter was $13.5 million, up 3% from $13.0 million in the fourth quarter of 2010.The company generated $44.8 million in operating cash flow for the full year 2011, up 12% from $40.1 million in 2010.Cash, cash equivalents, and liquid investments totaled $54.8 million at December 31, 2011. Higher One issued revenue guidance for the first quarter of 2012 of $58.0 – $62.0 million.The company updated full year 2012 revenue guidance to $215.0 – $230.0 million.The company issued GAAP diluted EPS guidance for the first quarter of 2012 of $0.24 – $0.28, and maintained GAAP diluted EPS guidance for the full year 2012 of $0.80 – $0.90, respectively.The company issued first quarter 2012 non-GAAP adjusted diluted EPS guidance of $0.27 – $0.30, and maintained full year 2012 non-GAAP adjusted diluted EPS guidance of $0.90 – $1.00, respectively. The company believes that the non-GAAP adjusted diluted EPS measure, which excludes certain one-time costs, stock-based compensation, and amortization of intangible assets, all adjusted for taxes, provides a useful view of more predictable and normalized business trends. Quarterly Conference Call Information Higher One will host a conference call at 5 p.m. EST today to discuss fourth quarter results.A live webcast of the conference call, together with a slide presentation that includes supplemental financial information and reconciliations of certain non-GAAP measures to their nearest comparable GAAP measures can be accessed through Higher One’s investor relations website at http://ir.higherone.com/.In addition, an archive of the webcast will be available for 90 days through the same link. About Higher One Holdings, Inc. Higher One Holdings, Inc. (NYSE: ONE) is a leading company focused on helping college business offices manage operations and providing enhanced service to students. Through a full array of services from refunds and payment processing, electronic billing, payment plans and more, Higher One works closely with colleges and universities to ensure students receive Financial Aid refunds quickly, can pay tuition and bills online, make on-campus and community purchases and learn the basics of financial management. Higher One provides its services to approximately 6.0 million students at distinguished public and private higher education institutions nationwide. More information about Higher One can be found at www.ir.higherone.com. Forward-Looking Statements This press release includes forward-looking statements, as defined by the Securities and Exchange Commission.Management’s projections and expectations are subject to a number of risks and uncertainties that could cause actual performance to differ materially from that predicted or implied.These statements speak only as of the date they are made, and the company does not intend to update or otherwise revise the forward-looking information to reflect actual results of operations, changes in financial condition, changes in estimates, expectations or assumptions, changes in general economic or industry conditions or other circumstances arising and/or existing since the preparation of this press release or to reflect the occurrence of any unanticipated events.The forward-looking statements in this release do not include the potential impact of any acquisitions or divestitures that may be announced and/or completed after the date hereof.Information about the factors that could affect future performance can be found in our recent SEC filings available on our website at http://ir.higherone.com. Use of Non-GAAP Financial Measures This release includes certain metrics presented on a non-GAAP basis, including non-GAAP adjusted EBITDA, non-GAAP adjusted net income, and non-GAAP adjusted EPS.We believe that these non-GAAP measures, which exclude amortization of intangibles, stock based compensation, and certain non-recurring or non-cash impacts to our results, all net of taxes, provide useful information regarding normalized trends relating to the company’s financial condition and results of operations.Reconciliations of these non-GAAP measures to their closest comparable GAAP measure are included in this press release. Contacts Investor Relations: Ken Goff, 203-776-7776 x4462, kgoff@higherone.com Media Relations: Shoba Lemoine, 203-776-7776 x4503, slemoine@higherone.com Higher One Holdings, Inc. Unaudited Condensed Consolidated Statements of Operations (In thousands of dollars, except share and per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, Revenue: Account revenue $ Payment transaction revenue Higher education institution revenue Other revenue Revenue (before customer credit plan) Less customer credit plan - - Revenue Cost of revenue Gross margin Operating expenses: General and administrative Product development Sales and marketing Total operating expenses Income from operations Interest income 16 17 29 68 Interest expense Other income - - – Net income before income taxes Income tax expense Net income and net income attributable to common stockholders $ Net income available to common stockholders: Basic $ Participating Securities - - – Diluted $ Weighted average shares outstanding Basic Diluted Net income available to common stockholders per common share: Basic $ $ $ Diluted $ $ $ Higher One Holdings, Inc. Unaudited Condensed Consolidated Balance Sheets (In thousands of dollars, except share and per share amounts) December 31, December 31 Assets Current assets: Cash and cash equivalents $ $ Investments in marketable securities and certificate of deposit Accounts receivable Income receivable Deferred tax assets 48 33 Prepaid expenses and other current assets Restricted cash - Total current assets Deferred costs Fixed assets, net Intangible assets, net Goodwill Loan receivable related to New Markets Tax Credit financing - Other assets Restricted cash - Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses Acquisition payable - Deferred revenue Total current liabilities Deferred revenue Loan payable related to New Markets Tax Credit financing - Deferred tax liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 56,109,234 shares issued and outstanding at December 31, 2010; 57,675,806 shares issued and 56,615,683 shares outstanding at December 31, 2011 56 58 Additional paid-in capital Treasury stock 1,060,123 shares at December 31, 2011 - Accumulated deficit, net of 2008 stock tender transaction of $93,933 Total stockholders' equity Noncontrolling interest - Total equity Total liabilities and equity $ $ Higher One Holdings, Inc. Unaudited Condensed Consolidated Statements of Cash Flows (In thousands of dollars) Twelve Months Ended December 31, Cash flows from operating activities Net income and net income attributable to common stockholders $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Amortization of deferred finance costs 76 Non-cash interest expense - Stock-based customer acquisition expense Stock-based compensation Deferred income taxes Gain on litigation settlement agreement - Loss on disposal of fixed assets 24 Changes in operating assets and liabilities: Accounts receivable Income receivable Deferred costs Prepaid expenses and other current assets Other assets Accounts payable 55 Accrued expenses Deferred revenue Net cash provided by operating activities Cash flows from investing activities Purchases of available for sale investment securities Proceeds from sales and maturities of available for sale investment securities Purchases of fixed assets, net of changes in construction payables of $347 and $11,610 respectively Additions to capitalized software - Proceeds from development related subsidies - Investment related to New Markets Tax Credit financing - Payment to escrow agent Proceeds from escrow agent - Payment of acquisition payable - Net cash used in investing activities Cash flows from financing activities Tax benefit related to stock options Proceeds from exercise of stock options Repurchase of common stock - Proceeds related to New Markets Tax Credit financing - Noncontrolling interest contribution - Repayments of line of credit - Proceeds from issuance of common stock, net of issuance costs - Proceeds from line of credit - Payment of deferred financing costs Repayment of capital lease obligations - Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Higher One Holdings, Inc. Unaudited Supplemental Operating Data (in thousands) Three Months Ended Dec 31, March 31, June 30, Sept 30, Dec 31, OneDisburse SSE (1) y/y growth 41% 27% 31% 23% 27% CASHNet suite SSE (2) y/y growth 25% 14% 10% 5% 6% Ending OneAccounts (3) y/y growth 61% 46% 39% 31% 23% OneDisburse SSE is defined as the number of students enrolled at institutions that have signed contracts to use the OneDisburse service by the end of a given period as of the date the contract is signed (using the most up-to-date IPEDS data at that point in time) CASHNet suite SSE is defined as the number of students enrolled at institutions that have signed contracts to use one or more CASHNet modules by the end of a given period as of the date the contract is signed (using the most up-to-date IPEDS data at that point in time) Ending OneAccounts is defined as the number of open accounts with a non-zero balance at the end of a given period Higher One Holdings, Inc. Unaudited Reconciliation of GAAP Net Income to Non-GAAP Adjusted EBITDA (in thousands) Three Months Ended Year Ended December 31, December 31, (unaudited) (unaudited) Net income $ Interest income Interest expense 70 Income tax expense Depreciation and amortization EBITDA Stock-based and other customer acquisition expense Stock-based compensation expense Customer credit plan - - Other income - - - Adjusted EBITDA $ Revenues (before customer credit plan) $ Net Income Margin 21.5% 16.4% 17.3% 17.6% Adjusted EBITDA Margin 42.3% 42.6% 41.0% 40.9% Unaudited Reconciliation of GAAP Net Income and GAAP Diluted EPS to Non-GAAP Adjusted Net Income and Non-GAAP Adjusted Diluted EPS (in thousands, except per share amounts) Three Months Ended Year Ended December 31, December 31, (unaudited) (unaudited) Net income $ Customer credit plan - - Stock-based and other customer acquisition expense Stock-based compensation expense - ISO Stock-based compensation expense - NQO Other income - - - Amortization of intangibles Amortization of deferred finance costs 51 22 76 Total pre-tax adjustments Tax rate 35.7% 38.2% 38.6% 38.2% Tax adjustment Adjusted net income $ Diluted average weighted shares outstanding Diluted EPS $ Adjusted Diluted EPS $ Revenues (before customer credit plan) $ Net Income Margin 21.5% 16.4% 17.3% 17.6% Adjusted Net Income Margin 25.2% 26.6% 23.7% 24.9% Higher One Holdings, Inc. Business Outlook Three Months Ending March 31, 2012 GAAP Non-GAAP (a) Revenues (in millions) - - Diluted EPS - - (a) Estimated Non-GAAP amounts above for the three months ending March 31, 2012 reflect the estimated quarterly adjustments that exclude (i) the amortization of intangibles and finance costs of approximately $750,000, (ii) stock-based compensation expense of approximately $1.25 million. Twelve Months Ending December 31, 2012 GAAP Non-GAAP (b) Revenues (in millions) - - Diluted EPS - - (b) Estimated Non-GAAP amounts above for the twelve months ending December 31, 2012 reflect the estimated annual adjustments, that exclude (i) the amortization of intangibles and finance costs of approximately $3.0 million, and (ii) stock-based compensation expense of approximately $5.0 million.
